—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered September 20, 1994, convicting defendant, after a jury trial, of burglary in the second degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent prison terms of 31/s to 7 years and 1 year, respectively, unanimously affirmed.
Defendant’s intent to commit a crime on the premises was proven by legally sufficient evidence. Prior to the incident, defendant was seen trying to enter two other buildings in a suspicious manner. He broke into the premises with a screwdriver, immediately entered the passenger elevator and was found in the freight elevator in possession of burglar’s tools, including pliers, a flashlight, a screwdriver and two knives, one of which was of a type commonly used to pry open doors. Defendant could not use the passenger and freight elevators for access to the apartment floors because he did not have the necessary keys. Finally, a prompt search of the premises revealed that the locked lobby door that served as the only other means of access to the apartment floors was damaged with a hole cut in the wire mesh on top (see, People v Castillo, 47 NY2d 270, 278). Concur—Milonas, J. P., Ellerin, Wallach, Rubin and Kupferman, JJ.